Opinión concurrente del
Juez Asociado Señor Irizarry Yunqué
con la cual concurren el Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Martín y Negrón García.
San Juan, Puerto Rico, a 24 de febrero de 1975
A mi juicio, bajo ninguna circunstancia debe un juez, al instruir al jurado, calificar la declaración o el testimonio del acusado como una confesión. Acepto que lo declarado por el apelante es compatible con el fallo de homicidio voluntario, pero en el descargo de su obligación de aquilatar la prueba en su justo valor, el jurado puede siempre fijarse en sutilezas y hacer conjeturas que le conduzcan a concluir que el acusado no es responsable criminalmente. En este caso en particular, bien podía el jurado entender, en el ejercicio de su libérrima voluntad y de su exclusivo derecho de evaluar el testimonio del apelante, que el espectáculo que presenció de la infidelidad de su esposa, un mes después de casada con él, le produjo tal turbación emocional que le privó de sus sentidos. En el delito de homicidio voluntario la responsabilidad criminal está pre-dicada en la intención de matar. El testimonio del apelante, repito, sirve de base para concluir que hubo esa intención. También podía servir de base al jurado para concluir que no la hubo. Téngase presente estas palabras del apelante: “Como se había subido la sangre a la cabeza volví directamente al cuarto, comencé a darle tiros a mi esposa y de ahí no me re-cuerdo más.” (Énfasis suplido.)
La confesión, a diferencia de la admisión, es la acepta-ción de todos los hechos esenciales para que se sostenga la comisión de un delito, incluyendo el importantísimo elemento subjetivo de la intención criminal. Pueblo v. Meléndez Santiago, 93 D.P.R. 770 (1966); Pueblo v. Guido Maya, 90 D.P.R. 821 (1964); Pueblo v. Crespo Guerrero, 90 D.P.R. 217 (1964). *447El juez le dijo al jurado que la declaración del acusado “cons-tituye una confesión del delito de homicidio voluntario.” Esa expresión constituye una indebida intromisión en la facultad exclusiva del jurado de ser juzgador de los hechos. Toda vez que se juzgaba al apelante bajo acusación de asesinato en primer grado, la instrucción de que el jurado no tenía que creer la versión dada por el acusado resultaba un mero palia-tivo, y podía llevar al jurado a concluir, o que el acusado min-tió y que era falsa su versión y era por tanto culpable de ase-sinato, o que era culpable de homicidio voluntario en vista de que, su versión, había que tomarla como una confesión de ese delito. La alternativa de un veredicto absolutorio dada por el juez en sus instrucciones no tenía otro alcance, bajo las cir-cunstancias, que el de una mera formalidad.
La distinción que la opinión de la mayoría hace de Pueblo v. Crespo Guerrero, 90 D.P.R. 217 (1964), es sutil. No pode-mos ir contra las claras expresiones de ese caso, página 225, que aquí parafraseamos: “.. era al jurado a quien correspon-día hacer cuantas deducciones e inferencias fueran permisibles de las expresiones del acusado; era al jurado a quien corres-pondía pesar y justipreciar este testimonio tomándolo en con-junto, a la luz de los hechos que sirvieron de fondo para esas expresiones; inclusive, era al jurado a quien correspondía interpretar y darle sentido, tomando en cuenta todos los in-gredientes [sic] de la declaración....”
No obstante, concurro en que la sentencia debe confirmarse. El jurado rindió el veredicto que el apelante expresamente le solicitó por mediación del informe preliminar de su abogado, cuyas expresiones le obligan. Barletta v. Tribunal Superior, 99 D.P.R. 379 (1970); Pueblo v. Santiago, 78 D.P.R. 69 (1955); Pueblo v. Vargas, 74 D.P.R. 144 (1952). Al exponer su teoría, el abogado defensor expresó:
“. . La defensa no puede tapar el cielo con la mano, no puede negar que esta persona dió muerte a la perjudicada. Después de probar todo esto vamos a pedirle a' ustedes que traigan un vere-*448dicto de homicidio voluntario.” (T.E. pág\ 167.) (Bastardillas nuestras.)
De no ser por esas expresiones, habiendo hecho el apelante alegación de no culpable, la instrucción calificando su testi-monio como una confesión del delito de homicidio voluntario le hubiese sido tan perjudicial que a mi juicio hubiese ameri-tado la revocación del fallo. Siendo la declaración del acusa-do en este caso compatible con la teoría expuesta por su abo-gado, la errónea instrucción sobre la calificación de su testi-monio en nada le perjudicó.